t c memo united_states tax_court chester f and faye l sidell petitioners v commissioner of internal revenue respondent docket no filed date respondent recharacterized the income petitioner husband received from the rental of property to his wholly owned c_corporation from passive to nonpasssive pursuant to the attribution rule_of sec_1_469-4 income_tax regs and the so-called self-rented property rule contained in sec_1_469-2 income_tax regs as a consequence of this recharacterization petitioners were able neither to reduce such rental income by losses from other rental properties nor to use certain rehabilitation credits held pursuant to sec_469 i r c the secretary properly promulgated the attribution and self-rented property rules the self-rented property rule by virtue of the attribution rule is valid insofar as it recharacterizes rental income received by a david r andelman and juliette galicia pico controlling shareholder from a c_corporation from passive to nonpassive see 111_tc_215 held further the transitional relief provided in sec_1_469-11 income_tax regs is of no benefit to petitioners in determining their and tax_liability because sec_1_469-4 proposed income_tax regs fed reg date ps- 1992_1_cb_1219 is silent as to whether the activities of a c_corporation are or are not attributable to the corporation's shareholder held further respondent properly disallowed rehabilitation credits claimed by petitioners for and because once their net rental income for those years is recharacterized as nonpassive the limitation on passive_activity credits mechanically disallows the claimed credits for petitioners mary p hamilton david n brodsky and maura a sullivan for respondent jacobs judge respondent determined deficiencies accuracy-related_penalty under sec_6662 a memorandum findings_of_fact and opinion petitioners' federal income taxes as follows year penalty deficiency sec_6662 a dollar_figure --- big_number dollar_figure and an with respect to the deficiencies stem from respondent's recharacterizing the income chester f sidell mr sidell received from the rental of properties to his wholly owned c_corporation from passive to nonpasssive respondent now concedes the accuracy-related_penalty under sec_6662 for the issues for decision are whether respondent's recharacterization of the rental income mr sidell received from his wholly owned c_corporation was proper and if so whether respondent properly disallowed the rehabilitation credits petitioners claimed for those years all section references are to the internal_revenue_code as in effect for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners husband and wife resided in framingham massachusetts at the time they filed their petition contesting respondent's determinations for both years in issue petitioners filed joint federal_income_tax returns acquisition of rental properties mr sidell was the sole beneficiary of five trusts the manche realty trust cfs realty trust fls realty trust ghs realty trust and rms realty trust all five trusts are nominee trusts under massachusetts law and constitute grantor trusts for federal_income_tax purposes all income deductions and credits of these trusts were reported as pass-through items on petitioners' and federal_income_tax returns on date manche realty trust acquired title to the land and building known as the everett mill cotton weaving house the everett mill property located pincite canal street lawrence massachusetts the everett mill property is located in a national register historical district immediately after its purchase in the everett mill property was leased to kgr inc kgr mr sidell's wholly owned corporation at the time of its acquisition the everett mill property was in poor condition on date mr sidell executed an agreement for the acquisition of the land and building known as kunhardt mill located pincite island street lawrence massachusetts the kunhardt mill property is a historic mill dating back to the late 1800's and is located across the street from the everett mill property in the same national register historical district on date cfs realty trust rather than mr sidell took title to the kunhardt mill property at the time of its acquisition the kunhardt mill property needed substantial repair after its acquisition the kunhardt mill property was leased to kgr the property was subsequently renovated and thereafter used as kgr's corporate headquarters on date fls realty trust acquired the land and building located at canal mill and methuen streets lawrence massachusetts the fls realty trust property this property was subsequently leased to kgr to alleviate a parking shortage around kgr's offices on date and date respectively ges realty trust and rms realty trust acquired properties located near the everett mill kunhardt mill and fls realty trust properties these properties were acquired in anticipation of future expansion of kgr's business they were not rented to kgr during the years in issue kgr kgr incorporated in massachusetts has its principal_place_of_business in lawrence massachusetts for federal_income_tax purposes it is a subchapter_c_corporation kgr is engaged in the business of manufacturing women's and children's apparel under private labels for such customers as nordstrom talbots and dillards during the years in issue petitioner was the president treasurer and sole director of kgr with the exception of its retail sales operation which was managed by mrs sidell mr sidell managed every facet of kgr's day-to-day activities rehabilitation of everett mill kunhardt mill properties on date mr sidell submitted a historical preservation application to the u s department of the interior requesting certification that the everett mill property was a certified_historic_structure certification was subsequently granted by the national park service park service thereafter in and substantial rehabilitation repairs and modifications were made to the everett mill property petitioners claimed rehabilitation credits for the rehabilitation_expenditures in and the rehabilitation credits for these years were allowed and are not at issue in this case seeking similar tax treatment for the kunhardt mill property and concurrently with its acquisition mr sidell on behalf of cfs realty trust instituted a major rehabilitation project with respect to the property after repairs and renovations had begun on the kunhardt mill property mr sidell submitted a historic preservation certification application on date to the u s department of the interior seeking a determination that the work previously done on the property conformed with its standards for rehabilitation after mr sidell completed the rehabilitation project the park service preliminarily determined that the work performed on the kunhardt mill property was eligible for certified_rehabilitation status subsequently on date mr sidell submitted a historic preservation certification application request for certification of completed work to the park service rehabilitation costs totaling dollar_figure in and dollar_figure in were incurred with regard to the rehabilitated kunhardt mill property ’ an additional dollar_figure was incurred in related costs associated with obtaining qualified_rehabilitation status petitioners' and federal_income_tax returns petitioners timely filed their and federal_income_tax returns on their returns petitioners reported the following net rental income_property net rental income loss manche everett mill property dollar_figure dollar_figure cfs kunhardt mill property big_number big_number fls property big_number big_number ges property big_number big_number rms property n a big_number rental activities with net_income big_number big_number rental activities with net_loss big_number big_number net rental income big_number big_number petitioners also claimed rehabilitation credits of dollar_figure in and dollar_figure in with regard to the kunhardt mill property renovations the record does not enable us to account for the discrepancy between the stipulated amounts of rehabilitation costs for dollar_figure and dollar_figure and the amounts reflected on petitioners' federal tax returns for dollar_figure and dollar_figure notice_of_deficiency in the notice_of_deficiency dated date respondent recharacterized the positive income from the everett mill and kunhardt mill properties and the positive income from the everett mill and fls realty trust properties from passive to nonpasssive pursuant to sec_1_469-2 income_tax regs the recharacterization resulted in petitioners' and taxable_income being increased by dollar_figure and dollar_figure respectively in addition as a consequence of respondent's recharacterization respondent determined that petitioners' regular_tax_liability allocable to all passive activities for and was insufficient to enable them to use the rehabilitation credits claimed for those years see sec_469 opinion central to the dispute in this case is the validity of the so- called self-rented property rule contained in sec_1 f income_tax regs which provides property rented to a nonpassive activity ---an amount of the taxpayer's gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property-- is rented for use in a trade_or_business activity in which the taxpayer materially participates for the taxable_year pursuant to this rule and by virtue of the attribution rule_of sec_1_469-4 income_tax regs respondent recharacterized the rental income mr sidell received in and from the three properties leased to his wholly owned c_corporation from passive to nonpasssive as a conseguence of this recharacterization petitioners were neither able to reduce such rental income by the losses from other rental properties nor able to utilize certain rehabilitation credits sec_469 and the self-rented property rule pursuant to sec_469 in general a taxpayer is denied both a passive_activity_loss and a passive_activity_credit for the taxable_year in which they arise a passive_activity_loss is defined as the amount by which the aggregate losses from all passive activities exceeds the aggregate income from all passive activities for such years see sec_469 likewise a passive_activity_credit is defined as the amount by which the sum of all allowable credits from passive activities exceeds the regular_tax_liability of the taxpayer allocable to all passive activities see sec_469 sec_469 specifically excludes certain transactions and sec_1_469-4 income_tax regs provides among other things that for grouping a taxpayer's trade_or_business activities and rental activities for purposes of applying the passive_activity_loss and credit limitations rules of sec_469 a taxpayer's activities include those conducted through c corporations that are subject_to sec_469 activities from its purview where a taxpayer materially participates in a trade_or_business the activity is excluded from being classified as passive sec_469 ultimately neither a passive_activity_loss nor a passive_activity_credit is permanently disallowed rather they are suspended until the taxpayer either has offsetting passive_income or disposes of his entire_interest in the passive_activity see sec_469 g the passive_activity rules reflect congress' concern over the widespread use of tax_shelters that allowed taxpayers to avoid paying tax on unrelated income see 105_tc_227 in large part sec_469 was intended to restore public confidence in the federal tax system by limiting the ability of taxpayers to derive tax_preferences from activities in which they did not have a substantial and bona _ fide involvement 32_fedclaims_736 see s rept pincite 1986_3_cb_1 see also 110_tc_46 as noted previously pursuant to sec_469 passive losses are allowed only to the extent of passive_income congress gave the secretary broad authority to promulgate rules and regulations under sec_469 see 111_tc_215 wherein this court held that neither the in 111_tc_215 the continued recharacterization rule_of sec_1_469-2 income_tax regs nor the attribution rule_of sec_1_469-4 income_tax regs is invalid because of an alleged failure to comply with the procedural notice and comment requirements of the administrative_procedure_act u s c sec_553 and c with respect to sec_1_469-4 income_tax regs it was envisioned that by promulgating regulations regarding related_party leases or sub-leases the secretary would be acting consistently with sec_469 see fransen v united_states aftr 2d ustc par e d la quoting h conf rept vol ii at ii-146 1986_3_cb_1 the court in fransen in granting summary_judgment for the government upheld the commissioner's determination that rental income received by the taxpayer husband an attorney from his continued taxpayer husband dr schwalbach practiced dentistry and was employed by a personal_service_corporation associated dentists he owned equally with another dentist dr schwalbach owned a building that he rented to associated dentists for use in its dentistry practice the taxpayers reported dollar_figure in as the net_income from the rental of the building to associated dentists the taxpayers attempted to offset this income with certain losses derived from unrelated activities namely a a rental loss from a commercial building apparently rented to an unrelated tenant b a passive loss from an investment in an s_corporation unrelated to the dentistry practice and c a passive loss from an investment in a partnership also unrelated to the dentistry practice in the aggregate the losses claimed totaled dollar_figure the commissioner applied the self-rented property rule and thereby disallowed the losses we sustained the commissioner's determination wholly owned personal service c_corporation had to be recharacterized as nonpassive because the building was rented to a trade_or_business in which the taxpayer materially participated ’ in doing so the court upheld the validity of the self-rented property rule citing the following portion of the preamble to sec_1_469-2t temporary income_tax regs fed reg date in the absence of regulations a taxpayer could derive passive_activity_gross_income from an active business in which tangible_property is used by renting the property to an entity conducting the activity or by causing an entity holding the property to rent the in fransen v united_states aftr 2d ustc par be d la the taxpayer husband was the sole shareholder of fransen hardin a personal_service_corporation the taxpayers leased a building in which each had an undivided one-half interest to fransen hardin the taxpayers reported dollar_figure of net rental income which they sought to offset with passive_activity_losses from other activities in the aggregate amount of dollar_figure the taxpayers argued that sec_1_469-2 income_tax regs flatly contradicts the plain language of the statute it purports to enforce the statute deems rental_activity income passive with a minor exception and the regulation's allowance of recharacterization of that income as non-passsive renders the regulation invalid we note that the preamble further states the conference_report accompanying the act states that it would be appropriate for the service to exercise its regulatory authority under sec_469 in the case of related_party leases or sub-leases with respect to property used ina business activity that have the effect of reducing active business income and creating passive_income h conf rept 99th cong 2d sess vol ii pincite fed reg date property to the taxpayer it would be inconsistent with the purposes of sec_469 to treat rental income as passive_activity_gross_income in such cases in successive attempts to define the scope of the self-rented property rule numerous sets of regulations were promulgated in both sets of temporary regulations promulgated on date and date respectively activities conducted through a c_corporation were excluded from being attributed to the taxpayer shareholder for purposes of determining material_participation see sec_1_469-5t temporary income_tax regs fed reg date t d 1988_1_cb_191 sec_1_469-4t b temporary income_tax regs fed reg date t d 1989_1_cb_121 pursuant to the sunset provisions of sec_7805 ’ the second set of temporary regulations sec_1 at b b expired on date on date sec_1_469-4 proposed income_tax regs fed reg date ps-1-89 1992_1_cb_6 proposed_regulations adopting the definition of activity for purposes of applying the limitations on passive_activity_losses and passive_activity credits as set forth in the second set of temporary regulations were issued concurrently e date with the promulgation of the second set of temporary regulations see ps--001-89 fed reg date 1989_1_cb_1057 sec_7805 provides any temporary_regulation shall expire within years after the date_of_issuance of such regulation was promulgated in the text of these proposed_regulations the secretary removed the explicit statement prohibiting attribution from a c_corporation to the corporation's shareholders no further specific guidance as to the secretary's ultimate position on this subject matter was then provided however the preamble to the regulation stated that the proposed regulation propose to replace sec_1_469-4t with a new sec_1_469-4 which will provide a modified definition of the term activity id pincite2 in the proposed_regulations issued in were replaced by the final version of sec_1_469-4 income_tax regs which included the following sentence a taxpayer's activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships sec_1_469-4 income_tax regs this represented a reversal of the secretary's position enunciated in the temporary regulations published in it is worth noting that the preamble to the final regulations stated a commentator requested clarification on whether activities conducted through a c_corporation may be grouped with activities not conducted through the c_corporation the final regulations clarify that in determining whether a taxpayer materially or significantly participates in an activity a taxpayer may group that activity with activities conducted through c corporations that are subject_to sec_469 that is personal service and closely held c corporations fed reg date t d c b pincite see schwalbach v commissioner supra pincite the final regulations were generally made effective for taxable years beginning after date see sec_1 a income_tax regs however sec_1_469-11 income_tax regs provides transitional relief for taxable years that end after date and begin before date under the transitional rules taxpayers are allowed to determine their tax_liability in accordance with the proposed_regulations promulgated in see sec_1_469-11 income_tax regs positions of the parties the parties disagree as to the proper characterization of the rental income from the everett mill kunhardt mill and fls realty trust properties petitioners seek to have the income mr sidell received in and from the rental of these properties characterized as income from a passsive activity in order to use passive losses from the rental of other properties and rehabilitation credits claimed on their and returns with respect to renovations made to the kunhardt mill property respondent relies on the self-rented property rule contained in sec_1_469-2 income_tax regs to support his characterization of the rental income from these properties as nonpasssive or active income respondent maintains that pursuant to sec_469 the secretary had the authority to prescribe regulations necessary or appropriate to carry out the provisions of sec_469 including regulations requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passsive activity see sec_469 continuing respondent posits that pursuant to that authority the secretary properly promulgated the self-rented property rule which recharacterizes rental income as nonpassive or active income when a taxpayer rents property to an activity in which the taxpayer materially participates petitioners challenge respondent's determinations making three arguments first petitioners assert that sec_1 f income_tax regs is invalid insofar as it recharacterizes rental income received from a c_corporation from passive to nonpassive hereinafter this argument is referred to as petitioners' validity argument petitioners maintain that in order for the self-rented property rule to apply the property must be rented for use ina trade_or_business activity in which the taxpayer materially participates and the activities of a c_corporation cannot be attributed to a taxpayer shareholder in determining whether that taxpayer has materially participated in the corporation's business activity according to petitioners application of sec_1_469-2 income_tax regs to ac corporation is contrary to the plain language origin and purpose of the passive_activity rules second petitioners argue that even if the application of the self-rented rule to a closely_held_c_corporation is deemed valid attribution recharacterization cannot apply to any taxable_year beginning before date when the final regulations discussed infra were adopted thus petitioners contend that they may determine their and tax_liability under the proposed_regulations promulgated in sec_1_469-4 proposed income_tax regs fed reg date ps-1-89 c b thereby avoiding the self-rented property rule and rendering the rental income in question as passive hereinafter this argument is referred to as petitioners' proposed_regulations argument respondent acknowledges that under the transitional relief provided in sec_1_469-11 income_tax regs taxpayers are permitted to determine their tax_liability in accordance with the proposed_regulations for taxable years ending after date and beginning before date nevertheless respondent asserts that under those proposed_regulations petitioners’ and tax_liability would be the same as under the final regulations because under the proposed_regulations a c corporation's activities would be attributed to its shareholders resulting in the rental income in question being characterized as nonpassive finally petitioners assert that assuming arguendo the rental income from the everett mill kunhardt mill and fls realty trust properties is properly recharacterized as nonpasssive or active income under sec_1_469-2 income_tax regs nonetheless respondent was without authority to disallow the claimed rehabilitation_credit hereinafter this argument is referred to as petitioners' credit argument according to petitioners denial of the rehabilitation_credit defeats the express legislative policy goal underlying the enactment of sec_47 namely to preserve historic landmarks and to provide an economic stimulus to areas susceptible to abandonment petitioners maintain a distinction between recharacterizing income on the one hand and recharacterizing the underlying activity on the other in this regard petitioners contend that sec_1_469-2 income_tax regs authorizes respondent only to recharacterize income not to disallow the sec_47 credit respondent counters by asserting that once petitioners' net rental income is recharacterized as nonpassive the limitation on passive_activity credits rather than sec_1_469-2 f income_tax regs mechanically disallows the rehabilitation_credit standard of review of sec_1_469-2 income_tax regs petitioners invite us to invalidate a portion of a regulation sec_1 f income_tax regs this we do only in the gravest of circumstances a regulation must be sustained unless unreasonable plainly inconsistent with the internal_revenue_code arbitrary or capricious see 333_us_496 103_tc_656 revd on other grounds 87_f3d_99 3d cir jablonski v commissioner tcmemo_1998_396 ultimately the validity of a regulation is determined by its reasonableness and whether it harmonizes with the plain language of the statute its origin and its purpose see 440_us_472 106_tc_1 87_tc_261 the starting point in determining the deference given to a regulation is whether the regulation is legislative or interpretive in nature see mordkin v commissioner tcmemo_1996_187 citing 911_f2d_1128 5th cir affg in part and revg in part 92_tc_1276 a legislative_regulation is one that is issued under a specific grant of authority to define a term or prescribe a method of executing a statutory provision see id an interpretive regulation is one that is promulgated under the general authority of sec_7805 see id congress authorized the secretary to promulgate such regulations as may be necessary or appropriate to carry out provisions of sec_469 which specify what constitutes an activity material_participation or active_participation for purposes of sec_469 and requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passive_activity sec_469 emphasis added this court has already determined that sec_1_469-2 income_tax regs is a legislative_regulation promulgated under sec_469 see schwalbach v commissioner t c pincite- accordingly we give that regulation the highest level of judicial deference see 467_us_837 fransen v united_states aftr 2d ustc par e d la schwalbach vv commissioner supra jablonski vv commissioner supra analysis of parties' arguments petitioners maintain in their validity argument that the self- rented property rule cannot apply to reclassify their rental income as mnonpassive because kgr's business activities cannot be attributed to mr sidell for purposes of determining material_participation we disagree mr sidell's transaction with kgr is the epitome of a self-renting transaction mr sidell is the sole shareholder of kgr and manages its operations in various capacities at the same time that mr sidell materially petitioners acknowledge that mr sidell materially participated in kgr however they argue that there is a distinction between materially participating in kgr and materially participating in the activities of kgr petitioners cite no authority to support this distinction regardless of any continued participated in kgr's operations through his grantor trusts he rented several pieces of real_property to kgr kgr used the leased property in conducting its apparel business by being in effect both the lessor and lessee of the properties in question mr sidell established the amounts of rent and unless the resulting rental income is deemed nonpassive he could have used all of his passive losses to offset that income moreover there is ample legislative_history and proper delegation under sec_469 supporting respondent's attribution of kgr'ss activities to mr sidell specifically congress authorized the secretary to promulgate regulations that specify what constitutes an activity and what constitutes material_participation further congress permitted the secretary to promulgate regulations that permitted recharacterization of net_income or gain from a limited_partnership or other passive_activity as being not from a passsive activity sec_469 we believe other passive_activity encompasses activities of ac corporation engaged in a trade_or_business continued distinction mr sidell's day-to-day management of kgr's only line_of_business would constitute material_participation in all the activities of kgr which consequently would trigger the self- rented property rule see sec_1_469-5t temporary income_tax regs fed reg date t d 1988_1_cb_191 in enacting sec_469 congress was specifically concerned with both related_party leases and the possibility of abuse by the formation of closely held corporations see eg sec_469 s rept pincite 1986_3_cb_1 h conf rept vol ii at ii-147 1986_3_cb_1 fed reg feb on brief petitioners assert that no potential for abuse exists in this case because they own no tax_shelters they claim that their lawrence massachussetts properties are the only rental properties they have and that these properties are either contiguous to or located across the street from each other moreover petitioners maintain that ownership of the real properties was separated from the business of kgr for valid business reasons--to insulate the properties from potential liabilities arising from the operation of kgr's business and to insulate kgr from potential liabilities arising from the ownership of the property in addressing these assertions respondent states on brief the petitioners' assertion that no abuse potential is present in the present case because they own no tax_shelters begs the guestion furthermore the unguestioned legitimate business needs that prompted the purchases of the various properties that caused petitioners to incur losses do not mean that the petitioners’ case is not the sort against which the strictures of sec_469 should be aimed the self-rental_rule as a matter of administrative convenience is a bright line rule the rule does not look to a taxpayer's motives in structuring transactions we are persuaded by respondent's responses to petitioners' assertions consequently we conclude that the self-rented property rule in sec_1_469-2 income_tax regs is valid pursuant to the secretary's delegated regulation-making authority we now turn our attention to petitioners' proposed regulation argument the taxpayers in connor v commissioner tcmemo_1999_185 advanced a similar argument ’ we rejected the taxpayers' argument in that case and for the reasons expressed both therein and hereinafter do so in this case as in connor petitioners herein assert that the proposed_regulations promulgated in did not specifically disavow the provisions in the temporary regulations issued in which provided that a taxpayer's activities do not include operations in connor v commissioner tcmemo_1999_185 the taxpayer husband practiced dentistry and was employed by a professional_service_corporation in which he was a shareholder until date the corporation was known as michael f connor d d s s c after that date the corporation was known as drs connor mckeever s c the professional_service_corporation leased the building the rochester street building in which it conducted its business activities from taxpayer wife the taxpayers reported net_income from the rental of the rochester street building as dollar_figure and dollar_figure in and respectively they reported losses from the rental of another property and losses from a partnership which they used to offset the rental income from the rochester street building the commissioner determined that the rental profits from the rochester street building constituted nonpassive_income and consequently could not be used to offset the taxpayers' passive losses we sustained the commissioner's determination that a taxpayer conducts through one or more entities other than wi10 pass through entities sec_1_469-4t b temporary income_tax regs fed reg date accordingly petitioners maintain it is abundantly clear that proposed regulation sec_1_469-4 was not intended to and in fact did not change the rule from the temporary regulations that a taxpayer's activities did not include those conducted through a c_corporation consequently it is clear that under proposed regulation sec_1_469-4 the self rented property rule does not apply to the rental of property to a c_corporation petitioners' proposed regulation argument is founded upon the transitional relief set forth in sec_1_469-11 income_tax regs which as applicable herein permits petitioners to determine their tax_liability for and using the rules set forth in the proposed_regulations promulgated in rather than the final regulations as previously stated these proposed at trial petitioners introduced over respondent's objection a multitude of internal_revenue_service internal documents and memoranda purporting to show intent on the part of the drafters of sec_1_469-4 proposed income_tax regs fed reg date to maintain the exclusion on attribution of activities from c corporations we find these documents to be of little probative value inasmuch as they do not state the final position of either the commissioner or the secretary see connecticut gen life ins co v commissioner t cc affd 177_f3d_136 3d cir normally such internal memoranda are not binding on the secretary and cannot be used to determine intent see id pincite observing that material from administrative work files generally reflects only personal views of various government representatives not official statements of the commissioner or the secretary 87_tc_865 regulations are silent as to whether the activities of a cc corporation are attributable to the corporation's shareholders contrary to petitioners' assertion the silence of the proposed_regulations on this subject cannot be equated to providing petitioners with relief from the attribution_rules set forth in the final regulations simply put the proposed regulations' silence means nothing not something moreover the rule_of nonattribution set forth in the temporary regulations issued in is not relevant because the relief afforded petitioners under the transitional rules is based solely on the rules set forth in the proposed_regulations of not in the temporary regulations we are mindful that the proposed_regulations eliminated the specific statement found in sec_1_469-4t b temporary income_tax regs fed reg date t d 1989_1_cb_121 the second set of temporary regulations which stated for purposes of applying sec_469 and the regulations thereunder a taxpayer's activities do not include operations that the taxpayer conducts through one or more entities other than passthrough entities the preamble to the proposed_regulations states this document proposes to replace sec_1_469-4t with a new sec_1_469-4 which will provide a modified definition of the term activity and the preamble to the final regulations fed reg date t d 1994_2_cb_81 states the final regulations clarify that in determining whether a taxpayer materially or significantly participates in an activity a taxpayer may group that activity with activities conducted through c corporations that are subject_to sec_469 that is personal service and closely held c corporations emphasis added it is inferable from the elimination of the aforementioned statement in the temporary regulations of and the preamble to the proposed_regulations of that the secretary did not intend in those proposed_regulations to adhere to the position previously taken in the temporary regulations as we noted in schwalbach v commissioner supra there is nothing in the proposed_regulations that would lead us to believe that the secretary was proposing to retain the rule set forth in the temporary regulations that the activities of a c_corporation are not to be attributable to the corporation's shareholders see schwalbach v commissioner t c pincite because the proposed_regulations are silent as to whether the activities of a c_corporation are or are not attributable to the corporation's shareholders the proposed_regulations are of no benefit to petitioners in determining their and tax_liability finally we turn our attention to petitioners' credit argument a passive_activity_credit is defined as the amount by which the sum of the credits from all passive activities allowable for the taxable_year under subpart d of part iv of subchapter_a exceeds the regular_tax_liability of the taxpayer for the taxable_year allocable to all passive activities sec_469 emphasis added the rehabilitation_credit is a credit allowable under subpart d of part iv of subchapter_a see sec_46 sec_38 in determining the existence and amount of a passive_activity_credit the regular_tax_liability allocable to all passive activities must be ascertained the regular_tax_liability allocable to passive activities is defined in sec_1_469-3t temporary income_tax regs fed reg date as follows d regular_tax_liability allocable to passive activities--- in general ----for purposes of paragraph a of this section the taxpayer's regular_tax_liability allocable to all passive activities for the taxable_year is the excess if any of -- the taxpayer's regular_tax_liability for such taxable_year over the amount of such regular_tax_liability determined by reducing the taxpayer's taxable_income for such year by the excess if any of the taxpayer's passive_activity_gross_income for such year over the taxpayer's passive_activity deductions for such year thus in order to utilize a tax_credit allocated to a passive_activity a taxpayer must have passive_income in excess of passive deductions see sec_1_469-3t examples and temporary income_tax regs fed reg date because petitioners’ net rental income has been recharacterized as nonpassive for and petitioners have no passive_income without passive_income petitioners have no regular_tax_liability allocable to passive activities any rehabilitation_credit would be in excess of such regular_tax_liability accordingly we hold that respondent properly disallowed the rehabilitation_credit for the years in issue in reaching our conclusions herein we have considered all other arguments presented and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing and respondent's concession decision with respect to the deficiencies for and will be entered for respondent decision with respect to the accuracy-related_penalty under sec_6662 a with respect to will be entered for petitioners
